                          Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 1 of 11


                      1   LATHAM & WATKINS LLP
                          Elizabeth L. Deeley (CA Bar No. 230798)
                      2      elizabeth.deeley@lw.com
                          Nicole C. Valco (CA Bar No. 258506)
                      3      nicole.valco@lw.com
                          Joseph C. Hansen (CA Bar No. 275147)
                      4     joseph.hansen@lw.com
                          505 Montgomery Street, Suite 2000
                      5   San Francisco, CA 94111-6538
                          Telephone: +1.415.391.0600
                      6   Facsimile: +1.415.395.8095
                      7   Susan E. Engel (pro hac vice)
                            susan.engel@lw.com
                      8   555 Eleventh Street, NW, Suite 1000
                          Washington, DC 20004
                      9   Telephone: +1.202.637.2200
                          Facsimile: +1.202.637.2201
                  10
                          Attorneys for Defendant Facebook, Inc.
                  11

                  12
                                                    UNITED STATES DISTRICT COURT
                  13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                  14
                                                        SAN FRANCISCO DIVISION
                  15

                  16
                          LAWRENCE OLIN, HAROLD NYANJOM,             Case No. 3:18-cv-01881-RS (TSH)
                  17      SHERON SMITH-JACKSON and JANICE
                          VEGA-LATKER, BLAKE CARLYLE,
                  18      MARC BOEHM and RAVEN WINHAM                DECLARATION OF RUICHEN MA IN
                          individually and on behalf of all others   RESPONSE TO THE DECLARATION
                  19      similarly situated,                        OF WILLIAM WONG (DKT. 192)
                  20                             Plaintiffs,         Hon. Thomas S. Hixson
                  21      v.
                  22      FACEBOOK, INC.,
                  23                             Defendant.
                  24
                                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                  25

                  26

                  27

                  28
LATHAM&WATKI NSLLF                                                                       DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO
                                                                                   CASE NO. 3:18-CV-01881 RS (TSH)
                               Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 2 of 11


                      1   I, Ruichen Ma, hereby declare as follows:

                      2            1.    I am a Software Engineer at Facebook, Inc. (“Facebook”) and have held this

                      3   position since March 2018. In May 2018, I joined Facebook’s Messaging Infrastructure Team,

                      4   which supports Facebook’s Messenger Team responsible for developing the Android version of

                      5   the Messenger application (“app”) at issue in this case. In my role on the Messaging Infrastructure

                      6   Team, I also had personal experience with the Android permission structure and Android open-

                      7   source code. I currently work on the Signals Team.

                      8            2.    I read the Declaration of William Wong that the Plaintiffs submitted in this case

                      9   (Dkt. 192) (“Wong Decl.”). I submit this declaration in response to Mr. Wong’s Declaration.

                  10      I.       Implementations and Callers for

                  11               3.

                  12                                                                                                           .

                  13               4.    After reviewing Mr. Wong’s declaration, I spent approximately eight additional

                  14      hours investigating the                                   code based upon the statements in the

                  15      declaration. As a result of that further investigation,

                  16

                  17

                  18      II.

                  19               A.    Facebook’s Upload Of Messenger Users’ Contacts Information Is Separate

                  20                     From The Call And Text History Uploading Feature

                  21               5.    I understand that the Plaintiffs claim that Facebook exploited a vulnerability in prior

                  22      versions of the Android Operating System (“OS”), which they allege allowed Facebook access to

                  23      Messenger users’ call and text history by default when users selected “Allow” in response to the

                  24      Android permission prompt that asked users to “Allow Facebook Messenger access to your

                  25      contacts?” The Plaintiffs say that this was possible because prior to Android OS version 4.1,

                  26      granting permission to access users’ “Contacts” also granted access to their call and text history

                  27      by default, and that later changes to the permissions could be bypassed by using an older version

                  28
LATHAM&WATKI NSLLF                                                                                    DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                            1                  CASE NO. 3:18-CV-01881 RS (TSH)
                           Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 3 of 11


                      1   of the Android Software Development Kit. The prompt that the Plaintiffs describe is not part of

                      2   the Messenger code; it is an Android permission prompt called “Read_Contacts.”

                      3          6.      In his declaration, Mr. Wong states that “[b]ecause the Android OS did not

                      4   distinguish between data related to contacts and data related to call and text logs, the App

                      5   necessarily scraped them both” and that this “would have been necessary because both actions

                      6   depended on the same Android permission.” Wong Decl. ¶¶ 17-18. This assertion is wrong and

                      7   is based on a misunderstanding of how the Android permission system works.

                      8          7.      The Android permissions are a gating system employed by the Android OS to limit

                      9   an app’s access to the data and features on an Android-operated mobile device (“Android device”).

                  10      If an app needs access to any of the resources or information on an Android device, the app must

                  11      request the corresponding “permission.”       For example, according to the Android Software

                  12      Development Kit, the “Read_Contacts” permission currently allows an app to access a variety of

                  13      data relating to the contacts on an Android device, including name, nickname, phone number,

                  14      postal address, and email address. An app will not be able to access, for example, the names and

                  15      phone numbers of contacts on a user’s Android device unless the app has requested and been

                  16      granted the “Read_Contacts” permission.

                  17             8.      Although an Android permission grants an app the ability to access certain data

                  18      types, it does not require the app to do so. An app developer must also include code instructing

                  19      the app to collect the sought-after data types. Because the Android permission does not require

                  20      an app to access any data, the code can be written to access any specific subset of the data to which

                  21      the app has been granted permission. For example, an app developer may design their app to

                  22      upload only the email addresses of a user’s contacts, so long as the app has been granted the

                  23      required Read_Contacts permission.

                  24             9.      Therefore, even if the Read_Contacts permission the Plaintiffs granted also at some

                  25      point in time allowed the Messenger app to access the device’s call and text history, it does not

                  26      follow that any and all Messenger code designed to upload a user’s contact information would also

                  27      upload call and text logs. In fact, the Messenger app had separate code for uploading (a) call and

                  28      text history and (b) contacts from a user’s Android device.
LATHAM&WATKI NSLLF                                                                                    DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                           2                   CASE NO. 3:18-CV-01881 RS (TSH)
                           Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 4 of 11


                      1           B.

                      2

                      3

                      4           10.     Based on my investigation as described below, I have not identified any other code

                      5   included in the                                   that relates to the call and text history uploading

                      6   feature at issue in this case that was not already included in the source code made available to the

                      7   Plaintiffs for inspection.

                      8           11.     In his declaration, Mr. Wong says that the

                      9

                  10

                  11                                                                                    Wong Decl. ¶¶ 19, 23.

                  12      This is not correct.

                  13              12.     As part of the Android Software Development Kit, Android offers open-source

                  14      (i.e., publicly available) code libraries that app developers can use to code their apps to accomplish

                  15      particular tasks in connection with the Android system.

                  16              13.

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25              14.

                  26

                  27

                  28                                                                                                           t
LATHAM&WATKI NSLLF                                                                                    DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                            3                  CASE NO. 3:18-CV-01881 RS (TSH)
                          Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 5 of 11


                      1

                      2

                      3       15.

                      4

                      5

                      6

                      7       16.

                      8

                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20                                               .

                  21          17.

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LATHAM&WATKI NSLLF                                                                 DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                              4             CASE NO. 3:18-CV-01881 RS (TSH)
                           Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 6 of 11


                      1

                      2

                      3   III.    Pre-2014 Code

                      4           18.     I understand that the Plaintiffs have requested any source code created prior to

                      5   January 1, 2014 that relates to the call and text history uploading feature, if it exists. Dkt. 166 at 3.

                      6           19.     Starting on May 21, 2015, Facebook began to offer some new, first-time Messenger

                      7   users in the United States with Android devices the option to grant Facebook permission to upload

                      8   information about their call and text history in addition to contacts. See Decl. of L. Boval ISO

                      9   Mot. to Dismiss (Dkt. 95) at ¶¶ 5. This new upload feature included the following call log

                  10      information for each call on the Android device:

                  11                      •   telephone number;

                  12                      •   contact name (if available);

                  13                      •   whether the call was incoming, outgoing or missed;

                  14                      •   call time; and

                  15                      •   duration.

                  16      Id. The new upload feature also included the following text log information for each text (i.e.,

                  17      SMS or MMS) on the Android device:

                  18                      •   telephone number;

                  19                      •   contact name (if available);

                  20                      •   whether the text was sent or received; and

                  21                      •   the text time.

                  22      Id. Call and text histories did not include any content of the call or text. Id.

                  23              20.

                  24

                  25

                  26

                  27

                  28                                                     . I understand that the Plaintiffs allege that Facebook
LATHAM&WATKI NSLLF                                                                                      DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                             5                   CASE NO. 3:18-CV-01881 RS (TSH)
                           Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 7 of 11


                      1   uploaded the data described above in Paragraph 19 without their consent. See Third Am. Compl.

                      2   (Dkt. 184) ¶¶ 1, 6-12, 26-27. For example, Plaintiff Harold Nyanjam alleges that the following is

                      3   an excerpt of the call and text history that Facebook uploaded from his Android device (Third Am.

                      4   Compl. ¶ 7):

                      5                              Number:•1316-
                                                     Call Type        Start Time    Duration   Name    Number    Number
                                                                                                       Label     Type
                      6                                               2017-08-21
                                                     INCOMING                       8                            0
                                                                      11:53:11

                      7                              Number:•1334-
                                                     Call Type        Start nme     Duration   Name    Number    Number
                                                                                                       Labe l    Type
                      8                              OUTGOI NG
                                                                      2017-08-09
                                                                                    82                           0
                                                                      13:38:43

                      9                              MISSEO
                                                                      2017-08-09
                                                                      13:33:34
                                                                                    0                            0

                                                     Number:•1 316-

                  10                                 Call Type        Start Time    Duration   Name    Number
                                                                                                       Label
                                                                                                                  Number
                                                                                                                  Type
                                                                      2017-02-14
                  11                                 OUTGOI NG
                                                                      11 :51:14     0          Momma

                                                                      2017-07-03
                                                     MISSED                         0          Momma
                                                                      14:20:55
                  12                                                  2017-04-09
                                                     INCOMING                       335        Momma
                                                                      18:09:45

                  13                                 OUTGOI NG
                                                                      2017-02- 17
                                                                      11 :37:09
                                                                                    4          Momma

                                                                      2017-07-02
                  14                                 INCOMING
                                                                      14:19:40
                                                                                    70         Momma

                                                                      2017-04-21
                                                     OUTGOI NG                      0          Momma
                                                                      10:39:07
                  15

                  16

                  17             21.     In response to the Mr. Wong’s declaration,
                  18                                                                                            See Wong Decl. ¶ 32. In my
                  19      investigation, I did not locate any pre-2014 code related to the call and text history uploading
                  20      feature launched in May 2015, nor am I aware of any Messenger code that pre-dates January 1,
                  21      2014 related to Plaintiffs’ allegations regarding upload of their call and text history data described
                  22      above in Paragraphs 19 and 20.
                  23             22.     In paragraph 32 of his declaration, Mr. Wong identifies
                  24

                  25

                  26

                  27

                  28
LATHAM &WATKI NS cc,                                                                                                  DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                                         6                     CASE NO. 3:18-CV-01881 RS (TSH)
                            Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 8 of 11


                        1

                        2
                        3

                        4

                        5

                        6

                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22
                       23

                       24

                       25

                       26

                       27
                       28
L AT HAM &WAT K INS«'                                                                DECLARATION OF R. MA
   A TTORNE YS AT LAW
     SAH F RANCI SCO                                             7             CASE NO. 3:18-CV-01881 RS (TSH)
                              Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 9 of 11


                      1

                      2

                      3           26.

                      4

                      5

                      6

                      7

                      8

                      9                                        .

                  10              27.

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20              28.

                  21

                  22

                  23

                  24                    :

                  25                        •

                  26

                  27
                          3
                            A “message box” on Android is an SMS or MMS mailbox, with options such as “inbox,”
                  28      “outbox,” and “drafts.”
LATHAM&WATKI NSLLF                                                                        DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                   8               CASE NO. 3:18-CV-01881 RS (TSH)
                             Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 10 of 11


                         1

                         2                 I
                         3

                         4

                         5                 I
                         6

                         7

                         8                 I
                         9

                      10
                      11                   I
                      12
                      13

                      14                   I
                      15

                      16

                      17             I declar e under penalty of pe1j my that the foregoing is tm e and coITect. Executed on

                      18     March 2, 2021 at Menlo Park, California.

                      19
                                                                          By: Isl Ruichen Ma
                      20                                                      Ruichen Ma
                      21
                      22
                      23

                      24

                      25

                      26

                      27
                      28
L AT HAM &WAT K INS«'                                                                                  DECLARATION OF R. MA
   A TTORNE YS AT L AW
     SAH FRANCI SCO                                                           9                  CASE NO. 3:18-CV-01881 RS (TSH)
                          Case 3:18-cv-01881-RS Document 198 Filed 03/02/21 Page 11 of 11


                      1                                    ATTORNEY ATTESTATION
                      2
                                 I, Nicole C. Valco, attest that concurrence in the filing of this Declaration of Ruichen Ma
                      3
                          in Response to the Declaration of William Wong (Dkt. 192) has been obtained from the signatory.
                      4
                          I declare under penalty of perjury that the foregoing is true and correct.
                      5
                                 Executed this 2nd day of March 2021, in San Francisco, California.
                      6

                      7                                                      /s/ Nicole C. Valco
                                                                             Nicole C. Valco
                      8                                                      of LATHAM & WATKINS LLP
                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LATHAM&WATKI NSLLF                                                                                    DECLARATION OF R. MA
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                           10                  CASE NO. 3:18-CV-01881 RS (TSH)
